Exhibit 99.1 NR 16-14 GOLD RESERVE ENTERS INTO AMENDMENT TO SETTLEMENT AGREEMENT WITH VENEZUELA, ESTABLISHES MIXED COMPANY TO DEVELOP BRISAS-CRISTINAS PROJECT SPOKANE, WASHINGTON, November 4, 2016 Gold Reserve Inc. (TSX.V: GRZ) (OTCQB: GDRZF) (“Gold Reserve” or the “Company”) today reported that it has entered into an amendment to the settlement agreement (the “Settlement Agreement”) previously entered into with the Bolivarian Republic of Venezuela (“Venezuela”) and has together with Venezuela taken steps to establish the mixed (joint venture) company Empresa Mixta Ecosocialista Siembra Minera, S.A. that will develop the Brisas-Cristinas gold copper project in Southeastern Venezuela. Under the terms of the original Settlement Agreement, Venezuela was to pay Gold Reserve US$600,000,000 on or before October 31, 2016 and US$169,681,823 on or before December 31, 2016 to satisfy of the arbitral award granted in favor of the Company by the International Centre for Settlement of Investment Disputes and Venezuela also agreed to pay the Company an aggregate of US$240,000,000 for its technical mining data related to the Brisas property in instalments, with the last instalment to be paid on or before October 31, 2017. The parties have agreed to a revised payment schedule under which Venezuela will make a first payment of US$300,000,000 on or before November 30, 2016, a second payment of US$469,681,823 on or before January 3, 2017, a third payment of
